Title: From John Adams to Benjamin Waterhouse, 12 January 1818
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Montezillo Jan. 12. 1818

In your Letter of the 21st. of October you Say that Mrs Knox said to you that “her husband was the parent of the American Navy.” It is interesting to enquire what Idea that Lady could have had in her Mind.
Have you Seen Mathew Careys History of the Rise and Progress of the American Navy? If you have read it you have Seen that the American Navy was begotten and born and a System of Naval Jurisprudence instituted and Established both in the Commonwealth of Massachusetts and by the Continental Legislature, in 1775, and that not more than one third of nine Months was required for their breeding. You will there also See that Governor Gerry and Governor Sullivan had great and well founded Pretensions to the Character of Parents of the American Navy. There is a Statute, the Preamble drawn by Gerry and the Purview by Sullivan, which is the earliest Monument on record to this powerful Arm of National defence.
Nevertheless Mrs Knox’s Affection for her Husband or Veneration for his Memory could not have excited Such a thought in her Mind without the recollection of Some Fact on which She founded Such an Opinion; and I have particular Reasons for wishing to be informed what it was.
There is but one Period that I can Conjecture. When in the Administration of President Washington, the Question was brought up the Carpet, of the Policy of building Ships to War with the Algerines I Suspect that the Cabinet was divided and General Knox’s Vote might decide the Question.
Yours as ever
John Adams